DETAILED ACTION
This Office Action is in response to application 17/145321 filed on 01/09/2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/29/2021, 07/13/2021, 12/13/2021, 02/07/2022, 04/11/2022, and 05/17/2022 have been acknowledged and is being considered by the examiner.

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “using a module…to identify” in claim 1. For example, the claim is a non-transitory machine readable medium (i.e., structure) that stores a program to be executed by a NIC (i.e., structure), the NIC including at least one processing unit (i.e., structure) to execute the program. Therefore, the 3rd prong of the 3-prong test is satisfied as there is structure performing the functionality of the claim.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (US 2016/0162438) in view of Niell et al. (US 2020/0278893).
Regarding claim 1, Hussain disclosed:
A non-transitory machine readable medium storing a program for emulating (Paragraph 40, emulating functionalities…access storage devices) a local storage (Figure 1, locally coupled storage device 120) for a set of one or more processes (Paragraph 15, storage access) executing on the host computer (Figure 1, host 112) from a network interface card (NIC) (Figure 1, NIC 114) of the host computer, the program for execution by at least one processing unit of the NIC, the program comprising sets of instructions for: (Paragraph 15, supporting elastic storage access in real time by mapping a plurality of remote storage devices that are accessible over a network fabric as logical namespaces via a logic storage controller. The logic storage controller presents the remote storage devices to appear virtually (i.e., emulating). As a result, the remote storage devices can perform operations as they were local storage devices);
accessing, through a network fabric storage driver (Figure 3, network driver 320 of NVMe 102 which is part of NIC 114 shown in Figure 1), an external storage (Figure 1, storage device 122) operating outside of the host computer (Paragraph 19, the remote storage devices 122 are accessible by the NIC 114 over network fabric 132. Figure 3 showing the remote storage devices 122 connecting to the NVMe 102 through the network driver 320); and 
using a module of the program to identify a driver (Figure 2, VF NVMe driver 214) for processing commands (Paragraph 36, instructions) received from the external storage through the network fabric storage driver, said driver using the NIC to convert the received commands from a network fabric storage driver format to a local storage driver format and providing the received commands to a local bus of the host computer for passing to the set of processes of the host computer (Paragraph 36, the NVMe storage proxy engine 204 includes an adaptation layer that manages messages flows between NVMe namespaces and the remote physical storage volumes. When instructions for storage operations on one or more logical volumes/namespaces are received from the VMs 110 via the NVMe access engine, the adaptation layer converts the instructions under the NVMe specification to one or more corresponding instructions on the remote physical storage volumes).
While Hussain disclosed drivers for processing commands (see above), Hussain did not explicitly disclose using a module operating in a kernel space of the program to identify a hardware offload unit driver (HOU) and that the HOU driver using a HOU of the NIC to convert the received commands. 
However, in an analogous art, Niell disclosed using a module operating in a kernel space of the program to identify a hardware offload unit driver (HOU) (Paragraph 12, SmartNICs support offload of a storage infrastructure protocol processing stack from host computers. Paragraph 13, a host device is able to access storage 152 that is locally connected to the host or remotely connected to the host through a network. Paragraph 23, if an operating system kernel (i.e., kernel space) uses SIOV or SR-IOV, the drivers 212 and 208 will then access the respective physical function and particular virtual function, functions including read, write, add queue, remove queue, error log, enable/disable controller. Paragraphs 23-25, issuing commands to the SmartNIC 250 through a storage command and driver 208 (i.e., HOU) can issue the storage commands to a remote storage device using NVMe or NVMe-oF by issuing commands to queues in SmartNIC 250) and
said HOU driver using a HOU of the NIC to convert the received commands (Paragraph 25, SmartNIC 250 includes a remote storage transaction circuit 254 (i.e., HOU of the NIC) to enable virtualized execution environments. Paragraph 27, a storage transaction is provided with a table key. The table key is converted into a pointer to an entry in a first table. The first table indicating permissions that are afforded to the issuer of the storage command and whether the storage command is permitted or denied. If permitted, the SmartNIC 250 generates and transmits a packet to a destination NIC that is connected to the target storage device).
	One of ordinary skill in the art would have been motivated to combine the teachings of Hussain with Niell because the references involve converting commands at a NIC, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the HOU driver of Niell with the teachings of Hussain in order to allow for software to flexibly compose virtual devices and device sharing a finer granularity (Niell, Paragraph 22). 
	Regarding claim 15, the claim is substantially similar to claim 1 and is therefore rejected under the same rationale. 
	Regarding claims 2, 16, the limitations of claims 1, 15, have been addressed. Hussain and Niell disclosed:
	wherein the program further comprises a set of instructions for using the kernel-space module to identify the network fabric storage driver to process commands that the HOU driver passes from the set of processes to the local storage, the HOU driver using the HOU to convert the egress commands from the local storage driver format of the local storage to the network fabric storage driver format and providing the converted commands to the kernel-space module for passing to the network fabric storage driver (Hussain, Figure 3 showing the remote storage devices 122 connecting to the NVMe 102 through the network driver 320. Paragraph 36, the NVMe storage proxy engine 204 includes an adaptation layer that manages messages flows between NVMe namespaces and the remote physical storage volumes. When instructions for storage operations on one or more logical volumes/namespaces are received from the VMs 110 via the NVMe access engine, the adaptation layer converts the instructions under the NVMe specification to one or more corresponding instructions on the remote physical storage volumes. Niell, Paragraphs 23-25, issuing commands to the SmartNIC 250 through a storage command and driver 208 (i.e., HOU) can issue the storage commands to a remote storage device using NVMe or NVMe-oF by issuing commands to queues in SmartNIC 250).
	For motivation, please refer to claim 1. 
	Regarding claims 3, 17, the limitations of claims 2, 16, have been addressed. Hussain and Niell disclosed:
	wherein the set of instructions for using the kernel-space module to identify the network fabric storage driver comprises a set of instructions to identify the network fabric storage driver from a plurality of network fabric storage drivers (Hussain, Figure 2, showing multiple VF NVMe Drivers. Niell, Paragraph 23, if an operating system kernel (i.e., kernel space) uses SIOV or SR-IOV, the drivers 212 and 208 will then access the respective physical function and particular virtual function).
	For motivation, please refer to claim 1.
	Regarding claims 4, 18, the limitations of claims 3, 17, have been addressed. Hussain and Niell disclosed:
	wherein the plurality of network fabric storage drivers comprises an NVMe (non-volatile memory express) RDMA (remote direct memory access) driver and an NVME TCP (transport control plane) driver (Hussain, Paragraph 19, NVMe controller also including RDMA. Paragraph 29, using TCP/IP as a communication protocol, and thereby requiring usage of a driver).
	Regarding claims 5, 19, the limitations of claims 2, 16, have been addressed. Hussain and Niell disclosed:
	wherein the kernel-space module serves as a bridge between the HOU driver and the plurality of network fabric storage drivers (Niell, Paragraph 23, if an operating system kernel (i.e., kernel space) uses SIOV or SR-IOV, the drivers 212 and 208 will then access the respective physical function and particular virtual function, functions including read, write, add queue, remove queue, error log, enable/disable controller (i.e., bridge)).
	For motivation, please refer to claim 1.
	Regarding claims 6, 20, the limitations of claims 1, 15, have been addressed. Hussain and Niell disclosed:
	wherein the local bus is a PCIe (peripheral component interconnect express) and the local storage driver format is a PCIe format (Hussain, Paragraph 4, NVMe utilizing PCIe bus attached to a computing device or host. Paragraph 23, NVMe controller is coupled to the host using a PCIe link/connection with VMs running on the host accessing the physical NVMe controller via the PCIe link/connection).
	Regarding claim 7, the limitations of claims 6 have been addressed. Hussain and Niell disclosed:
	wherein the local storage driver is an NVMe (non-volatile memory express) PCIe driver, and the emulated local storage is a emulated local NVMe-PCIe storage (Hussain, Paragraph 23, the NVMe controller connects to the host through a PCIe link/connection).
	Regarding claim 8, the limitations of claim 7 have been addressed. Hussain and Niell disclosed:
	wherein different NVMe-PCIe drivers are used to read from and to write to different external storages that are emulated, through the NIC, as different local NVMe-PCIe storages for the set of processes (Hussain, Paragraph 27, each NVMe driver 214 is a virtual function driver that interacts with the PCIe link of the host to set up a communication path between corresponding VMs 110 and the NVMe access engine. Paragraph 28, when receiving commands and/or data to and/or from a VM110, the corresponding VF NVMe driver 214 directly puts and/or retrieves the commands or data from its queues. Figure 2, showing different VF NVMe drivers).
	Regarding claim 10, the limitations of claim 6 have been addressed. Hussain and Niell disclosed:
	wherein the host computer executes a virtual device emulation module that presents, as one local storage, a plurality of external storages that are accessed through a plurality of NVMe-PCIe drivers (Hussain, Paragraph 15, supporting elastic storage access in real time by mapping a plurality of remote storage devices that are accessible over a network fabric as logical namespaces via a logic storage controller. The logic storage controller presents the remote storage devices to appear virtually (i.e., emulating). As a result, the remote storage devices can perform operations as they were local storage devices. Paragraph 27, each NVMe driver 214 is a virtual function driver that interacts with the PCIe link of the host to set up a communication path between corresponding VMs 110 and the NVMe access engine).
	Regarding claim 11, the limitations of claim 10 have been addressed. Hussain and Niell disclosed:
	wherein the host computer executes a distributed storage service module that performs distributed storage services that account for the set of processes lack of knowledge regarding plurality of external storages being used to emulate the local storage (Hussain, Paragraph 23, NVMe controller is coupled to the host using a PCIe link/connection with VMs running on the host accessing the physical NVMe controller via the PCIe link/connection. In using this connection that is already set up, the processes lack knowledge of the external storages as they utilize the pre-set connection).
	Regarding claim 12, the limitations of claim 1 have been addressed. Hussain and Niell disclosed:
	wherein the HOU driver converts commands to emulate the external storage as a local virtual disk (Hussain, Paragraph 15, mapping a plurality of remote storage devices that are accessible over a network fabric as logical namespaces via a logic storage controller. The logic storage controller presents the remote storage devices to appear virtually (i.e., emulating). As a result, the remote storage devices can perform operations as they were local storage devices (i.e., local virtual disk). Paragraph 36, the NVMe storage proxy engine 204 includes an adaptation layer that manages messages flows between NVMe namespaces and the remote physical storage volumes. The adaptation layer converts the instructions under the NVMe specification to one or more corresponding instructions on the remote physical storage volumes).
	Regarding claim 13, the limitations of claim 1 have been addressed. Hussain and Niell disclosed:
	wherein the set of processes comprise at least a set of processes of an operating system of the host computer or a set of processes of a hypervisor of the host computer (Hussain, Paragraph 3, executing programs to emulate an existing computing environment such as an OS. The VM runs on top of a hypervisor, which creates and runs one or more VMs on the host).
	Regarding claim 14, the limitations of claim 1 have been addressed. Hussain and Niell disclosed:
	wherein the program is an operating system executing on the NIC or a hypervisor executing on the NIC (Hussain, Figure 3, Paragraph 25, the NVMe (which operates on the NIC) includes a processing engine 302 (i.e., OS) that executes all NVMe instructions/commands and provides results upon completion of the instructions).
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (US 2016/0162438) in view of Niell et al. (US 2020/0278893) and Li (US 2018/0088978).
Regarding claim 9, the limitations of claim 7 have been addressed. Hussain and Niell did not explicitly disclose:
	wherein the host computer executes a multi-path module that identifies and uses a plurality of paths to access one external storage through a plurality of different NVMe-PCIe drivers of the host computer.
	However, in an analogous art, Li disclosed wherein the host computer executes a multi-path module that identifies and uses a plurality of paths to access one external storage through a plurality of different NVMe-PCIe drivers of the host computer (Paragraph 24, drivers interacting through PCIe root complex 111. Paragraph 35, host driver 274 controls or manages at least portions of NVMe device 150 via commands. Commands may be routed via a slow path 242…or a fast path 244 (i.e., multi-path)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Hussain and Niell with Li because the references involve translating commands over a network, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the muti-path module of Li with the teachings of Hussain and Niell in order to facilitate efficient I/O access to host physical memory or storage (Li, Paragraph 26).

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451              
                                                                                                                                                                                          

/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451